In re State of Louisiana; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Orleans, Criminal District Court Div. C, No. 522-469; to the Court of Appeal, Fourth Circuit, No. 2015-K-0762.
Granted. The judgment of the court of appeal is set aside, and the matter is remanded to the district court, which is instructed to reopen the hearing on the motion to suppress evidence to allow the State to present evidence regarding the circumstances under which the evidence was discovered and seized. See State v. Jackson, 424 So.2d 997, 1000 (La.1982). The district court erred in sustaining the defendant’s objection to the testimony of Detective Brooks on hearsay grounds. See State v. Shirley, 08-2106 (La.5/5/09), 10 So.3d 224, 228-29.